Title: To Thomas Jefferson from “An American Citizen”, 23 June 1804
From: “An American Citizen”
To: Jefferson, Thomas


          
            Sir
            
                        23 June 1804
          
          This letter is written to your Excellency by a person whom you have never Known, nor probably never heard of, upon an object of high importance & most sacred trust. What can be the reason of a communication of this nature between a simple citizen and a man of your Excy’s reputation & station in life, is his perfect confidence in your secrecy, his profound respect for your virtues, & the consciousness that he is doing his duty.
          Before I proceed to reveal to your Excy a secret which has been a long time lying on my heart, & the disclosing of which will be deemed worth your particular attention, I must, in Justice to myself & for your own satisfaction, say that my character is such as entitles me to your most entire belief, & that if you wish to Know my name (which I have at present omitted for fear that my letter should miscarry) you may enquire from our present Governor for the person who has given him some slight hint of this information.
          So long as I have been a stranger to the United States, I have Kept within my bosom the transaction which I am about to relate, but now, Sir, that I am for ever a citizen of that happy republick, my honour tells me that I must fulfill this sacred duty: hear then, Sir, & Shudder!
          
          A man in a high station, a man in whose hands part of the interests of his country have been placed, betrayed, & I am afraid, still betrays the confidence of his government. How I came to discover this fatal truth, I now will explain. I lived in a post on the Mississipi in the year 1796 or 1797 while a boat came up the river, bound to Cincinnati & sent by the Spanish Government. In this boat was one M. Thomas Power who brought confidential letters from the Governor to the commandant of the post my most particular friend. My intimacy with the commandt. led me into the secret of that mission, & still binds me to keep it, except with your Excy to whom my conscience bids me to open it. T. Power brought a considerable sum of money intended for the man whom I point out; and as it was not prudent to carry it up the Ohio in that open manner, I did myself sell to the commandant as many barrels of sugar & coffee as were necessary to pack it in, & my wife did with her own hands sew a number of bags for the purpose of dividing the weight of the money. That sum was transported to Cincinnaty, concealed in those barrels, & I have been told afterwards that it had come safe to hand. This money, I understood, was intended as a bribe to induce the person, of whom I am speaking, to use all his influence, (which was supposed to be great) for the purpose of persuading the inhabitants of Kentucky to separate themselves from the union, and accept the protection of the King of Spain. This was confirmed to me, since I am here, by a friend of mine, who has been several years employed in the secretary’s office of the former government of this country. He told me that a regular correspondence was carried on between the Spanish Governor & the person in question; but as this correspondence was in cypher, though he copied many a letter & well Knew the object of them, he never had any absolute Knowledge of what they contained.
          The intention of this communication therefore is not to enter an accusation agst. that person; for matters of this dangerous importance are conducted with such caution, that in spite of the full conviction which I & many others have of the reality of the fact, still it would be impossible, I am afraid, to establish any proof of it; & the consequence would be the ruin of the informers, without any advantage to the community. The object of this private confidential advice is to guard you against the trust which you may have placed in so undeserving a character, & against any future treachery from him; for I have been informed, a few days ago, that when he came lately to this place he was in narrow circumstances, & that he went away with about twenty thousand dollars, part of which he had converted in sugar, for which he paid to a merchant of my acquaintance ten thousand dollars cash, in new-milled dollars, apparently untouched. This circumstance having awakened my former suspicions, I thought I could no longer refrain from disclosing to you this awful secret, which I deposit in your bosom as in a sanctuary, where it will be ever burried.
          I am with great respect for your virtues & talents Sir Your Excy’s most obedt. Servt.
          
            An American Citizen 
          
          
            P.S. Perhaps it is proper to tell you, that the person alluded to is a perfect stranger to me, & that if there had existed between him & me the least enmity, it would have been a reason for me to be silent.
          
        